DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In response to the Restriction Requirement issued on September 30, 2021, Applicant elects Group I, including claims 2-20 for prosecution in the present application. This election is made without traverse.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,355,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation “receiving” is not patentably distinct from the limitation ”retrieving”. 
#16843338
US 8,355,509B2
Claim 2 (new): Method for synthesizing a plurality of audio channels, comprising: retrieving from an audio stream at least one sum signal representing a sum of source signals,
retrieving from the audio stream statistical information about one or more source signals,
receiving from the audio stream, or determining locally, parameters describing an output audio format and mixing parameters,
computing pseudo source signals from the at least one sum signal and the received statistical information,
synthesizing the plurality of audio channels from the pseudo source signals using a mixer, on which the received or locally determined audio format parameters and the received or locally determined mixing parameters are applied.
1. A method for synthesizing a plurality of audio channels, comprising: retrieving from an audio stream at least one sum signal representing a sum of source signals, retrieving from the audio stream statistical information about one or more source signals, receiving from the audio stream, or determining locally, parameters describing the output audio format and mixing parameters, computing pseudo source signals from the at least one sum signal and the retrieved statistical information, and synthesizing the plurality of audio channels from the pseudo source signals using a mixer, on which the received or locally determined audio format parameters and the received or locally determined mixing parameters are applied.
Claim 3 (new): Method for synthesizing a plurality of audio channels, comprising: retrieving from an audio stream at least one sum signal representing a sum of source signals,
retrieving from the audio stream statistical information about one or more source signals,
receiving from the audio stream, or determining locally, parameters describing an output audio format and source mixing parameters,
computing output mixer parameters from the received statistical information, the parameters describing an output audio format, and the source mixing parameters, synthesizing the plurality of audio channels from the at least one sum signal based on the computed output mixer parameters.
2. A method for synthesizing a plurality of audio channels, comprising: retrieving from an audio stream at least one sum signal representing a sum of source signals, retrieving from the audio stream statistical information about one or more source signals, receiving from the audio stream, or determining locally, parameters describing an output audio format and source mixing parameters, computing output mixer parameters from the received statistical information, the parameters describing an output audio format, and the source mixing parameters, and synthesizing the plurality of audio channels from the at least one sum signal based on the computed output mixer parameters.
Claim 4 (new): Method of claim 2, in which the statistical information represent spectral envelopes of the source signals, or the spectral envelopes of the one or more audio source signals comprise lattice filter parameters or line spectral parameters or in which the statistical information represent a relative power as a function of frequency and time of the plurality of source signals.
3. The method of claim 1 or 2 wherein the statistical information represents spectral envelopes of the source signals, spectral envelopes of the one or more source signals comprise lattice filter parameters or line spectral parameters, or a relative power as a function of frequency and time of the plurality of source signals.
Claim 5 (new): Method of claim 3, in which the step of computing the output mixer parameters comprises computing the cues of the plurality of audio channels and computing the output mixer parameters using the calculated cues of the plurality of audio channels.
4. The method of claim 2, wherein the step of computing the output mixer parameters comprises computing cues of the plurality of audio channels and computing the output mixer parameters using the computed cues of the plurality of audio channels.
Claim 6 (new): Method of claim 2, in which the pseudo source signals are computed in a subband domain of a filterbank.
5. The method of claim 1, wherein the pseudo source signals are computed in a subband domain of a filterbank.
Claim 7 (new): Method of claim 3, in which the audio channels are synthesized in a subband domain of a filterbank.
6. The method of claim 2, wherein the audio channels are synthesized in a subband domain of a filterbank.
Claim 8 (new): Method of claim 6, in which a number and bandwidths of the subband domain are determined according to a spectral and temporal resolution of an human auditory system.
7. The method of claim 5 or 6, wherein a number and bandwidths of the subband domain are determined according to a spectral and temporal resolution of a human auditory system.
Claim 9 (new): Method of claim 6, in which a number of subbands is between 3 and 40.
8. The method of claim 5 or 6, wherein the number of subbands is between 3 and 40.
Claim 10 (new): Method of claim 6, in which subbands in the subband domain have different bandwidths, wherein subbands at lower frequencies have smaller bandwidths than subbands at higher frequencies.
9. The method of claim 5 or 6, wherein subbands in the subband domain have different bandwidths, and subbands at lower frequencies have smaller bandwidths than subbands at higher frequencies.
Claim 11 (new): Method of claim 6, in which a short time Fourier transform (STFT) based filterbank is used and spectral coefficients are combined to form groups of spectral coefficients such that each group of spectral coefficients forms a subband.
10. The method of claim 5 or 6, wherein a short time Fourier transform based filterbank is used and spectral coefficients are combined to form groups of spectral coefficients such that each group of spectral coefficients forms a subband.
   Claim 12 (new): Method of claim 2, in which the statistical information also comprises auto-correlation functions.
11. The method of claim 1 or 2, wherein the statistical information also includes auto-correlation functions.
Claim 13 (new): Method of claim 4, in which spectral envelopes are represented as linear predictive coding (LPC) parameters.
12. The method of claim 3, wherein the spectral envelopes are represented as linear predictive coding parameters.


Claim 14 (new): Method of claim 2, in which the sum signal is divided into a plurality of subbands and the statistical information is used to determine the power of each subband for each pseudo-source signal.
13. The method of claim 1, wherein the sum signal is divided into a plurality of subbands, and the statistical information is used to determine the power of each subband for each pseudo-source signal. 
Claim 15 (new): Method of claim 2, in which a linear prediction error of the sum signal is computed, followed by all-pole filtering to impose the spectral envelope determined by the statistical information for each pseudo-source signal.
    14. The method of claim 1, wherein a linear prediction error of the sum signal is computed, followed by all-pole filtering to impose the spectral envelope determined by the statistical information for each pseudo-source signal.
Claim 16 (new): Method of claim 14, where a de-correlation technique, such as allpass filtering, is used for making the output pseudo-source signals independent.
15. The method of claim 13 or 14, wherein a de-correlation technique is used for making the output pseudo-source signals independent.

Claim 17 (new): Method of claim 5, where the computed cues are level difference, time difference, or coherence for different frequencies and time instants.
  16. The method of claim 4, wherein the computed cues are level difference, time difference, or coherence for different frequencies and time instants. 
Claim 18 (new): Method of claim 2, where the mixer is an amplitude panning algorithm compensating for source level dependence on mixing parameters, a wavefield synthesis mixer a binaural mixer, or a 3D audio mixer.
    17. The method of claim 1, wherein the mixer is an amplitude panning algorithm compensating for source level dependence on mixing parameters, a wavefield synthesis mixer, a binaural mixer, or a 3D audio mixer.
Claim 19 (new): Apparatus for synthesizing a plurality of audio channels, wherein the apparatus is operative for:
retrieving from an audio stream at least one sum signal representing a sum of source signals,
retrieving from the audio stream statistical information about one or more source signals,
receiving from the audio stream, or determining locally, parameters describing an output audio format and mixing parameters,
computing pseudo source signals from the at least one sum signal and the received statistical information,
synthesizing the plurality of audio channels from the pseudo source signals using a mixer, on which the received or locally determined audio format parameters and the received or locally determined mixing parameters are applied.
18. An apparatus arranged to synthesize a plurality of audio channels, the apparatus comprising: means for retrieving from an audio stream at least one sum signal representing a sum of source signals; means for retrieving from the audio stream statistical information about one or more source signals; means for receiving from the audio stream, or determining locally, parameters describing an output audio format and mixing parameters; means for computing pseudo source signals from the at least one sum signal and the retrieved statistical information; and means for synthesizing the plurality of audio channels from the pseudo source signals using a mixer, on which the received or locally determined audio format parameters and the received or locally determined mixing parameters are applied.
Claim 20 (new): Apparatus for synthesizing a plurality of audio channels, wherein the apparatus is operative for:
retrieving from an audio stream at least one sum signal representing a sum of source signals,
retrieving from the audio stream statistical information about one or more source signals,

receiving from the audio stream, or determining locally, parameters describing an output audio format and source mixing parameters;
computing output mixer parameters from the received statistical information, the parameters describing an output audio format, and the source mixing parameters, synthesizing the plurality of audio channels from the at least one sum signal based on the computed output mixer parameters.
19. An apparatus arranged to synthesize a plurality of audio channels, the apparatus comprising: means for retrieving from an audio stream at least one sum signal representing a sum of source signals; means for retrieving from the audio stream statistical information about one or more source signals; means for receiving from the audio stream, or determining locally, parameters describing an output audio format and mixing parameters; means for computing output mixer parameters from the received statistical information, the parameters describing an output audio format and the source mixing parameters; and means for synthesizing the plurality of audio channels from the at least one sum signal based on the computed output mixer parameters.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-18 recite the limitation "the received statistical information". Claims 2-18 recite the limitation “retrieving statistical information” There is insufficient antecedent basis for the limitation "the received statistical information" in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 3, 5, 17, 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Breebaart et al (WO 2006/048226 A1).
Regarding claim Claim 3, Breebaart et al disclose method for synthesizing a plurality of audio channels, comprising: retrieving from an audio stream at least one sum signal representing a sum of source signals (Breebaart et al; Fig 6; audio stream 231), retrieving from the audio stream statistical information about one or more source signals (Breebaart et al; Fig 6; spatial side info 232), receiving from the audio stream, or determining locally, parameters describing an output audio format and source mixing parameters (Breebaart et al; Fig 6; stereo parameters PS side info 234), computing output mixer parameters from the received statistical information, the parameters describing an output audio format, and the source mixing parameters (Breebaart et al; Fig 6; PS side info 234; Page 29; lines 1-12; spatial parameters 238 interpreted as output mixer parameter;); synthesizing the plurality of audio channels from the at least 

Regarding claim Claim 20, Breebaart et al disclose Apparatus for synthesizing a plurality of audio channels, wherein the apparatus is operative for: retrieving from an audio stream at least one sum signal representing a sum of source signals (Breebaart et al; Fig 6; audio stream 231), retrieving from the audio stream statistical information about one or more source signals (Breebaart et al; Fig 6; spatial side info 232), receiving from the audio stream, or determining locally, parameters describing an output audio format and source mixing parameters (Breebaart et al; Fig 6; stereo parameters PS side info 234), computing output mixer parameters from the received statistical information, the parameters describing an output audio format, and the source mixing parameters (Breebaart et al; Fig 6; PS side info 234; Page 29; lines 1-12; spatial parameters 238 interpreted as output mixer parameter;), synthesizing the plurality of audio channels from the at least one sum signal based on the computed output mixer parameters (Breebaart et al; Fig 6; spatial parameter 238; Page 29; lines 1-5).

Regarding claim Claim 5, Breebaart et al disclose Method of claim 3, in which the step of computing the output mixer parameters comprises computing the cues of the plurality of audio channels and computing the output mixer parameters using the calculated cues of the plurality of audio channels (Breebaart et al; Page 26; lines 1-20).

Regarding Claim 17, Breebaart et al disclose Method of claim 5, where the computed cues are level difference, time difference, or coherence for different frequencies and time instants (Breebaart et al; Page 26; lines 1-20).

Claims 2, 18-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Breebaart et al (WO 2004/008805 A1).
Regarding claim Claim 2, Breebaart et al disclose Method for synthesizing a plurality of audio channels, comprising: retrieving from an audio stream at least one sum signal representing a sum of source signals (Breebaart et al; Fig 3; audio stream T), retrieving from the audio stream statistical information about one or more source signals (Breebaart et al; Fig 3; side info P1; Page 14; lines 20-30), receiving from the audio stream, or determining locally, parameters describing an output audio format and mixing parameters (Breebaart et al; Fig 3; side info P2 and P3; Page 9; lines 15-25; loudspeaker number is interpreted as output format), computing pseudo source signals from the at least one sum signal and the received statistical information (Breebaart et al; Fig 3; unit 301 compute pseudo sources L and R using T and P1) synthesizing the plurality of audio channels from the pseudo source signals using a mixer, on which the received or locally determined audio format parameters and the received or locally determined mixing parameters are applied (Breebaart et al; Fig 3; unit 302 and 303 compute audio output using pseudo sources L and R and audio format parameters and mixing parameters P2 and P3; Page 15; lines 25-30).

Regarding Claim 19, Breebaart et al disclose Apparatus for synthesizing a plurality of audio channels, wherein the apparatus is operative for retrieving from an audio stream at least one sum signal representing a sum of source signals (Breebaart et al; Fig 3; audio stream T), retrieving from the audio stream statistical information about one or more source signals (Breebaart et al; Fig 3; side info P1; Page 14; lines 20-30), receiving from the audio stream, or determining locally, parameters describing an output audio format and mixing parameters (Breebaart et al; Fig 3; side info P2 and P3; Page 9; lines 15-25; loudspeaker number is interpreted as output format), computing pseudo source signals from the at least one sum signal and the received statistical information (Breebaart et al; Fig 3; unit 301 compute pseudo sources L and R using T and P1) synthesizing the plurality of audio channels from the pseudo source signals using a mixer, on which the received or locally determined audio format parameters and the received or locally determined mixing parameters are applied (Breebaart et al; Fig 3; unit 302 and 303 compute audio output using pseudo sources L and R and audio format parameters and mixing parameters P2 and P3; Page 15; lines 25-30).

Regarding Claim 18, Breebaart et al disclose Method of claim 2, where the mixer is an amplitude panning algorithm compensating for source level dependence on mixing parameters, a wavefield synthesis mixer a binaural mixer, or a 3D audio mixer (Breebaart et al; Page 15; lines 25-30).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breebaart et al (WO 2004/008805 A1) in view of Allamanche et al (US 7,720,230 B2).
Regarding claim 4, Breebart et al disclose Method of claim 2, but do not expressly disclose in which the statistical information represent spectral envelopes of the source signals, or the spectral envelopes of the one or more audio source signals comprise lattice filter parameters or line spectral parameters or in which the statistical information represent a relative power as a function of frequency and time of the plurality of source signals. However, in the same field of endeavor, Allamanche et al disclose a method of synthesizing a plurality of audio channels in which the statistical information represent spectral envelopes of the source signals, or the spectral envelopes of the one or more audio source signals comprise lattice filter parameters or line spectral parameters or in which the statistical information represent a relative power as a function of frequency and time of the plurality of source signals (Allamanche; col 17; lines 10-24). It would have been obvious to one of the ordinary skills in the art before the invention to use the statistical information taught by Allamanche as side 

Regarding Claim 13, Breebart et al in view of Allmanche disclose Method of claim 4, but do not expressly disclose in which spectral envelopes are represented as linear predictive coding (LPC) parameters. However, in the same field of endeavor, Allamanche et al disclose a method of synthesizing a plurality of audio channels in which spectral envelopes are represented as linear predictive coding (LPC) parameters (Allamanche; col 17; lines 10-24). It would have been obvious to one of the ordinary skills in the art before the invention to use the statistical information taught by Allamanche as side information in the synthesizer taught by Breebaart. The motivation to do so would have been to improve the reduction of data in the side info parameter.

Regarding Claim 14, Breebart et al disclose Method of claim 2, but do not expressly disclose in which the sum signal is divided into a plurality of subbands and the statistical information is used to determine the power of each subband for each pseudo-source signal. However, in the same field of endeavor, Allamanche et al disclose a method of synthesizing a plurality of audio channels in which the sum signal is divided into a plurality of subbands and the statistical information is used to determine the power of each subband for each pseudo-source signal (Allamanche; col 17; lines 10-24). It would have been obvious to one of the ordinary skills in the art before the invention to use the statistical information taught by Allamanche as side information in 

Regarding Claim 15, Breebart et al disclose Method of claim 2, but do not expressly disclose in which a linear prediction error of the sum signal is computed, followed by all-pole filtering to impose the spectral envelope determined by the statistical information for each pseudo-source signal. However, in the same field of endeavor, Allamanche et al disclose a method of synthesizing a plurality of audio channels in which a linear prediction error of the sum signal is computed, followed by all-pole filtering to impose the spectral envelope determined by the statistical information for each pseudo-source signal (Allamanche; col 15; lines 1-25). It would have been obvious to one of the ordinary skills in the art before the invention to use the statistical information taught by Allamanche as side information in the synthesizer taught by Breebaart. The motivation to do so would have been to improve the reduction of data in the side info parameter.

Regarding Claim 16, Breebart et al in view of Allmanche disclose Method of claim 14, but do not expressly disclose where a de-correlation technique, such as allpass filtering, is used for making the output pseudo-source signals independent. However, in the same field of endeavor, Allamanche et al disclose a method of synthesizing a plurality of audio channels where a de-correlation technique, such as allpass filtering, is used for making the output pseudo-source signals independent (Allamanche; col 9; lines 15-25). It would have been obvious to one of the ordinary skills .

Claims 6, 8-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breebaart et al (WO 2004/008805 A1) in view of Baumgarte et al (NPL, Binaural cue Coding Psychoacoustic fundamental and design principles).
Regarding claim 6, Breebart et al disclose Method of claim 2, but do not expressly disclose in which the pseudo source signals are computed in a subband domain of a filterbank. However, in the same field of endeavor, Baumgarte et al disclose a method of synthesizing a plurality of audio channels in which the pseudo source signals are computed in a subband domain of a filterbank (Baumgarte; Page 511; col 1; lines 10-30). It would have been obvious to one of the ordinary skills in the art before the invention to use the filterbank taught by Baumgarte as side information in the synthesizer taught by Breebaart. The motivation to do so would have been to reduce the computational complexity.

Regarding Claim 8, Breebart et al in view of Herre and further in view of Faller disclose Method of claim 6, but do not expressly disclose in which a number and bandwidths of the subband domain are determined according to a spectral and temporal resolution of an human auditory system. However, in the same field of endeavor, Baumgarte et al disclose a method of synthesizing a plurality of audio channels in which a number and bandwidths of the subband domain are determined according to a 

Regarding Claim 9, Breebart et al in view of Herre and further in view of Faller disclose Method of claim 6, but do not expressly disclose in which a number of subbands is between 3 and 40. However, in the same field of endeavor, Baumgarte et al disclose a method of synthesizing a plurality of audio channels in which a number of subbands is between 3 and 40 (Baumgarte; Page 511; col 1; lines 10-30). It would have been obvious to one of the ordinary skills in the art before the invention to use the filterbank taught by Baumgarte as side information in the synthesizer taught by Breebaart. The motivation to do so would have been to reduce the computational complexity.

Regarding Claim 10, Breebart et al in view of Herre and further in view of Faller disclose Method of claim 6, but do not expressly disclose in which subbands in the subband domain have different bandwidths, wherein subbands at lower frequencies have smaller bandwidths than subbands at higher frequencies. However, in the same field of endeavor, Baumgarte et al disclose a method of synthesizing a plurality of audio channels in which subbands in the subband domain have different bandwidths, wherein subbands at lower frequencies have smaller bandwidths than subbands at higher 

Regarding Claim 11, Breebart et al in view of Herre and further in view of Faller disclose Method of claim 6, but do not expressly disclose in which a short time Fourier transform (STFT) based filterbank is used and spectral coefficients are combined to form groups of spectral coefficients such that each group of spectral coefficients forms a subband. However, in the same field of endeavor, Baumgarte et al disclose a method of synthesizing a plurality of audio channels in which a short time Fourier transform (STFT) based filterbank is used and spectral coefficients are combined to form groups of spectral coefficients such that each group of spectral coefficients forms a subband (Baumgarte; Page 513; col 1; lines 10-20). It would have been obvious to one of the ordinary skills in the art before the invention to use the filterbank taught by Baumgarte as side information in the synthesizer taught by Breebaart. The motivation to do so would have been to reduce the computational complexity.

Regarding claim Claim 12, Breebart et al disclose Method of claim 2, but do not expressly disclose in which the statistical information also comprises auto-correlation functions. However, in the same field of endeavor, Baumgarte et al disclose a method of synthesizing a plurality of audio channels in which the statistical information also comprises auto-correlation functions (Baumgarte; Page 513; col 1; lines 10-20). It would .

Claims 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breebaart et al (WO 2006/048226 A1) in view of Baumgarte et al (NPL, Binaural cue Coding Psychoacoustic fundamental and design principles).
Regarding claim 7, Breebaart et al disclose Method of claim 3, but do not expressly disclose in which the audio channels are synthesized in a subband domain of a filterbank. However, in the same field of endeavor, Baumgarte et al disclose a method of synthesizing a plurality of audio channels in which the audio channels are synthesized in a subband domain of a filterbank (Baumgarte; Page 511; col 1; lines 10-30). It would have been obvious to one of the ordinary skills in the art before the invention to use the filterbank taught by Baumgarte as side information in the synthesizer taught by Breebaart. The motivation to do so would have been to reduce the computational complexity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651